DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
	The Examiner notes that for claim 7, the limitation recited of “observed by a three-dimensional atom probe” does not further limit the composition or make-up of the powder, and therefore does not carry examination necessity. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, & 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “observed” is recited but it is unclear how the recitation limits the structure of the magnetic powder. The Examiner notes that for the sake of compact prosecution, the term “observation” will read on “present, or containing.” 
claim 5, the limitation “observed” is recited but it is unclear how the recitation limits the structure of the magnetic powder. The Examiner notes that for the sake of compact prosecution, the term “observation” will read on “present, or containing.”
Regarding claim 7, the limitation “maximum points of 400,000 or more points/µm3” is unclear, as the claim does not recite any method of measuring that would result in a value as claimed. Furthermore, in reading the instant specification to understand the claim limitations, the Examiner notes that two separate measurement standards are given, a 40 nm side length cube and a 1 nm side length cube. These two cubes are each used to measure the Fe concentration within the soft magnetic powder. The instant specification does not clarify which one of the two side lengths define the necessary measurement standard to achieve a points/µm3 in the range claimed, nor does it explain if the disclosed side lengths are examples of how to measure the soft magnetic powder in order to achieve a points/µm3 value within the claimed range, nor does the instant application clarify if there is an alternate measurement mechanism available that will result in a range of points/µm3 as claimed. The Examiner cannot give an interpretation to this limitation as recited, as both the claim and instant specification do not clarify how to achieve the claimed range of 400,000 or more points/µm3.  
	Claims 4, 6, 8 are rejected for being dependent on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.









Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180090251 (Kudo).
Regarding claim 1, Kudo discloses a soft magnetic powder with compositional ranges and elemental constituents which read on the claimed compositional ranges and elements 
Table 1
Element
Claimed Range (at. %)
Kudo (at. %)
Fe
Bal
Bal
X1
Co/Ni: α ≥ 0
0
X2
Al, Mn, Ag, Zn, Sn, As, Sb, Cu, Cr, Bi, N:  β ≥ 0 
Cu: 0.1 ≤ a ≤ 3
M
Nb, Hf, Zr, Ta, Mo, W, Ti, and V: 0 ≤ a ≤ 14
Nb, W, Ta, Zr, Hf, and Mo: 0.1 ≤ d ≤ 30
B
2 ≤ b ≤ 20
0 ˂ c ≤ 25
P/ C
0 ˂ c ≤ 15
C, P, Ge, Ga, Sb, In, Be, or As: 0 ≤ f ≤ 10
Si
0 ≤ d ≤ 6
0 ˂ b ≤ 30


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).
Kudo further discloses that the content of oxygen (O) in terms of mass ratio in a range of 50 – 700 ppm which overlaps with the claimed range of 300 – 3000 ppm ([0054]) (See MPEP 2144.05 (I)).
Regarding claim 2, Kudo discloses that the powder contains an amorphous structure which reads on the soft magnetic powder is amorphous ([0012]).
claim 3, Kudo discloses that the crystalline structure has a particle diameter of 1 – 30 nm and is contained in 40 vol % or more of the amorphous structure which reads on wherein the soft magnetic powder comprises an amorphous phase and microcrystals, and a nanohetero structure46Our Ref :WP19025-USMay 15, 2019 with the microcrystals existing in the amorphous phase is present ([0008]).
Regarding claim 4, as stated above, Kudo discloses that the crystalline structure has a particle diameter of 1 – 30 nm which reads on wherein the microcrystals have an average particle size of 0.3 to 10 nm ([0030]) (See MPEP 2144.05 (I)).
Regarding claim 5, Kudo discloses a crystalline structure is contained within the soft magnetic powder with an average particle size between 1 – 30 nm. Kudo further discloses that in the presence of Cu, the Fe phase with a body-centered cubic lattice which is relatively easily crystallized is promoted. One having ordinary skill in the art before the effective filing date of the application would find it obvious that the crystalline structure present in Kudo would comprise Fe-based nanocrystals which reads on wherein a structure comprised of Fe-based nanocrystals is observed ([0030, 0034]).
Regarding claim 6, as stated above, Kudo discloses an average particle size between 1 – 30 nm which reads on wherein the Fe-based nanocrystals have an average particle size of from 3 nm to 50 nm ([0030]) (See MPEP 2144.05(I)).
Regarding claim 7, Kudo does not disclose wherein a Fe composition network phase in which regions having a higher Fe content proportion than the Fe content proportion included in the entirety of the soft magnetic powder are connected is observed by a three-dimensional atom probe, the Fe composition network phase has maximum points of 400,000 or more points/µm3 of the Fe content proportion, at which the Fe content proportion becomes locally higher than that of the surroundings, and the proportion of maximum points of the Fe content proportion having a 
However, Kudo does disclose a method of producing the magnetic powder, wherein raw material of the soft magnet is melted, atomized by gas jet, cooled rapidly to obtain a crystalline structure within the powder, and then heat treated to grow the crystalline phase ([0137 – 0141]). This method is comparable to the method disclosed by the instant specification from [0065 – 0067]. The court has upheld that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01 (I)). 
	Regarding claim 8, Kudo discloses that the crystalline structure after the heat treatment is contained in an amount of 40 vol% or more ([0141]). The limitation as recited claims a volume proportion occupied by the Fe composition network (interconnected areas of higher than average Fe concentration) from 25 – 50 vol%. The crystalline structure as disclosed by Kudo reads on the claim limitation, as the crystalline structure of Kudo after heat treatment, has a higher concentration of Fe in it, exemplified by the larger particle diameters present (See MEPE 2144.05 (I)).
Regarding claim 9, Kudo discloses measuring the volume resistivity at 10 MPa, which is equivalent to 0.1 t/cm2, and the value can be between 1 – 500 kΩ*cm, which reads on wherein a volume resistivity in a state of being compacted at a pressure of 0.1 t/cm2 is from 0.5 kΩ*cm to 500 kΩ*cm ([0077, 0078, 0080]) (See MPEP 2144.05 (I)).
claim 10, Kudo discloses that the soft magnetic powder is formed into a powder magnetic core by compression-molding which reads on a pressed powder body comprising the soft magnetic powder ([0070]).
Regarding claim 11, Kudo discloses that the powder magnetic core can be included in magnetic elements such as a choke coil, an inductor, a noise filter, etc. which reads on a magnetic component comprising the pressed powder body ([0084]).










Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 & 7 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 - 10 of copending Application No. 16/260,715 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application meet or render obvious the limitations of the instant claims. Where the claims of the copending application are silent 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1 & 7 of this application is patentably indistinct from claims 5 - 10 of Application No. 16/260,715. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 7 of U.S. Patent No. 10943718 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the patent is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 07:30-16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.G-F./Examiner, Art Unit 1735 
 
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735